NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ARNOLD J. FREEDMAN,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7098

Appeal from the United States Court of Appeals for
Veterans Claims in 10-4117, Judge Robert N. Davis.

ON MOTION

ORDER

Upon consideration of the Secretary of Veterans
Affairs’s (“Secretary") unopposed motion for an extension
of time of 14 days, until June 28, 2012, to file his brief,

FREEDMAN V. SHINSEKI 2

IT Is ORDERED THAT:

The motion is granted The Secretary’s brief is due on
June 28, 2012.

FoR THE CoURT

 0 6 zmz /s/ J an Horbaly
Date J an Horbaly
Clerk

ccc Arnold J. Freedman

Corrine A. Niosi, Esq.

F|LED
325 "e¢.=.‘a“pz.ss;i".::ss,:““
JuN' 0 6 2012

JAN HORBAL‘I
CLERK